DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10-11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US Patent No. 6,884,225 B2) (cited by Applicant).

Regarding claim 1, Kato et al. discloses a guidewire, comprising: 
an elongated core member (1) having a proximal core section (2) and a distal core section (3) (see Figure 1 and col. 3, lines 59-67); 
a distal tip (5A) attached to a distal end of the distal core section, the distal tip formed from a metallic alloy or polymer (see col. 4, lines 25-29 and col. 6, lines 3-6) and having a roughened surface for use in penetrating stenosed lesions in vessels (see Figure 14 and col. 6, lines 38-43).  

Regarding claim 8, Kato et al. discloses the distal tip is manufactured by any of stamping, casting, micro molding, machining, metal injection molding, and 3D printing (see col. 4, lines 25-29 and col. 6, lines 3-6).
Regarding claim 10, Kato et al. discloses the distal tip has a structural configuration including any of rounded half-dome, conical, frusto-conical, mushroom-shaped, conical with a flattened tip, and conical with recessed tip (see Figure 14).
Regarding claim 11, Kato et al. discloses a method of manufacturing a distal tip for attaching to a guidewire, comprising: 
forming a metal alloy or polymer into a distal tip (see col. 4, lines 25-29 and col. 6, lines 3-6); 
roughening a surface of the distal tip for use in penetrating stenosed lesions in a vessel (see Figure 14 and col. 6, lines 38-43).
Regarding claim 16, Kato et al. discloses the distal tip is formed by any of stamping, casting, micro molding, machining, metal injection molding and 3D printing (see col. 4, lines 25-29 and col. 6, lines 3-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 9, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., further in view of McGuckin, Jr. et al. (US Publication No. 2016/0183967 A1).

Regarding claims 3 and 15, it is noted Kato et al. does not specifically teach the physical alteration of the surface includes any of micro bead blasting, laser roughening, 
Regarding claims 9 and 17, it is noted Kato et al. does not specifically teach the roughened surface of the distal tip is formed by any of chemical etching, chemical vapor deposition, and physical vapor deposition. However, McGuckin, Jr. et al. teaches the roughened surface of the distal tip is formed by any of chemical etching, chemical vapor deposition, and physical vapor deposition (see [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire and method of Kato et al. to include the roughened surface of the distal tip is formed by any of chemical etching, chemical vapor deposition, and physical vapor deposition, as disclosed in McGuckin, Jr. et al. because such techniques are among a handful of conventional and well-known manufacturing techniques for achieving desirable surface properties in guidewires.

Claims 4-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., further in view of Robinson et al. (US Publication No. 2016/0183967 A1).

Regarding claims 4-6 and 12-14, it is noted Kato et al. does not specifically teach an average surface roughness of the distal tip is in the range from 1 micron to 200 microns, or in the range from 1 micron to 10 microns, or in the range from 20 microns to 150 microns. However, Robinson et al. teaches an average surface roughness of the distal tip is in the range from 1 micron to 200 microns, or in the range from 1 micron to 10 microns, or in the range from 20 microns to 150 microns (see [0053]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire and method of Kato et al. to include an average surface roughness of the distal tip is in the range from 1 micron to 200 microns, or in the range from 1 micron to 10 microns, or in the range from 20 microns to 150 microns, as disclosed in Robinson et al., so as to reduce the likelihood that the device will penetrate the adventitia of an artery (see Robinson et al.: [0053]).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roughened distal tip of Kato et al. to have an average surface roughness in the range from 1 micron to 200 microns, or in the range from 1 micron to 10 microns, or in the range from 20 microns to 150 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., further in view of Brown (US Patent No. 8,500,657 B2) (cited by Applicant).

Regarding claims 7 and 18, Kato et al. teaches the distal tip abuts a wire coil (4) (see Figure 1 and col. 3, line 59-col. 4, line 15) but does not specifically teach at least a distal portion of the wire coil having a roughened surface. However, Brown teaches at least a distal portion of the wire coil (34) having a roughened surface (see col. 6, lines 52-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire and method of Kato et al. to include at least a distal portion of the wire coil having a roughened surface, as disclosed in Brown, so as to provide the physician a physically perceptible feel and control of the distal tip of the guidewire while not traumatizing tissue in the vessel (see Brown: col. 6, lines 52-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791